                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

          Rudolph Carryl,             )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )               3:20-cv-00469-MOC
                                      )            3:18-cr-00291-MOC-DCK
                 vs.                  )
                                      )
               USA,                   )
           Respondent(s).             )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 2, 2020 Order.

                                               November 2, 2020




         Case 3:20-cv-00469-MOC Document 3 Filed 11/02/20 Page 1 of 1
